DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to a filing filed on September 5th, 2019.
Claim 14 is canceled. 
Claims 1-13 are currently pending. 
Claims 15-18 are added.

Response to Amendment
The Amendment filed May 16th, 2022 has been entered. Claims 1-13 and 15-18 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and rejections previously set forth in the Non-Final Office Action mailed January 30th, 2022. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed and claims the benefit of priority from the Federal Republic of Germany Patent Application No. DE10 2017 203 611.7, filed on March, 6th, 2017, the entire contents of which are incorporated herein by reference. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 5th, 2019 was filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 8, 10, 12-13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kemler (US Pat. No 9494938) in further view of Ahn (US Pat. No 10665140).

As per claim 1, Kemler teaches A method for fulfilling a request for transportation, the method comprising: receiving a user input from an actuating device of a first user terminal indicating a request for transportation (Kemler, see at least col 4, lines1-4 “The vehicle's computing device may receive from the centralized dispatching system location information generated by the user's client device.” and Figure 10, element 1002)
in response to the receipt of the user input, transmitting a wireless message from the first user terminal to a server (Kemler, see at least col 3, lines 52-54 “The request may be sent to a centralized dispatching system which selects or assigns a vehicle to the requesting user.”)
assigning, by the server the first transportation vehicle to fulfill the transportation request from the first user terminal in response to receiving the wireless message (Kemler, see at least col 3, lines 52-54 “The request may be sent to a centralized dispatching system which selects or assigns a vehicle to the requesting user.”)
Kemler doesn’t specifically teach assigning, by the server, of first color information to the first user terminal and to the assigned first transportation vehicle 
However, Ahn teaches assigning, by the server, of first color information to the first user terminal and to the assigned first transportation vehicle (Ahn, see at least [column 18, lines 40-53] “As shown in Row C of the table, when the vehicle has arrived at a location, such as a pickup location or a destination location, the display 3310 may display an image welcoming a passenger and/or providing identifying information (such as numerical identifier 37) to identify the vehicle to the passenger. FIG. 33C provides another example of this identification, where the display 3310 is lit up in a particular color that corresponds to a color displayed at a display 3350 at a passenger's client computing device 3360 (which may correspond to client device 220, for instance). Thus, for the example of Row C in FIG. 33B, the passenger's client computing device may display the number “37” to indicate to the passenger the vehicle for which the passenger should be looking.”)
	and transmitting the first color information to the first user terminal and the assigned first transportation vehicle to cause emitting light by the first transportation vehicle and the first user terminal, the emitted light being of an identical color and defined based on the first color information (Kemler, see at least Figure 9 where it shows the unique single in both the display on the side of the vehicle and the element 604 on the computing device displaying the  same unique signal and col 11, lines 1-5 “This unique signal may include a unique string of text or alphanumeric characters or an image such as an icon or photograph. In some examples, the unique signal may include a series of nonsensical letters (e.g. they do not form a word), a sequence of colors, a barcode, etc.”).

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Kemler such that it incorporates Ahn’s
teaching of assigning, by the server, of first color information to the first user terminal and to the assigned first transportation vehicle Ahn further teaches that the vehicle can be identified using a single color and using the single color in result to identifying the vehicle to the user. 

As per claim 2, Kemler teaches wherein the first transportation vehicle is chosen from a multiplicity of transportation vehicles which are logically linked to a server in advance (Kemler, see at least col 3, lines 52-54 “The request may be sent to a centralized dispatching system which selects or assigns a vehicle to the requesting user.”)

As per claim 3, Kemler teaches wherein the actuating device is an order button configured in hardware. (Examiner interprets a touch screen to be able to configure to read the input at a specific location therefore, it is configured in hardware. Kemler, see at least col 3, lines 51-54 “a user may use a client device, such as a mobile phone or wearable computing device or system (e.g., head-mounted, wrist, clip-on, etc.), to request a vehicle.”)
As per claim 7, Kemler teaches disclose wherein light is emitted by the first user terminal only in response to a predefined spatial relationship with respect to the transportation vehicle being achieved, or vice versa. (Kemler, see at least col 11, lines  6-8 “the set of choices would be large enough so that the unique signal would not repeat for a given user.” and col 8, lines 54-57 “A further rule may also require that the signal actually be unique. For example, this may mean that it cannot already have been generated for another user or for the given user previously.”)

As per claim 10, the claim is directed towards a user terminal that has the functionality of claim 1. The cited portion of the references used in the rejection of claim 1 recites where the method is implemented on one or more user terminals regarding assigning a vehicle and a color to a user. Therefore; claim 10 is rejected under the same rationale used in the rejection of claim 1.

As per claims 12, the claim is directed towards a server that has the functionality of claim 1. The cited portion of the references used in the rejection of claim 1 recites where the method is implemented on assigning a vehicle to a user and confirming the color of the vehicle to the user terminal. Therefore; claim 12 are rejected under the same rationale used in the rejection of claim 1.

As per claim 13, the claim is directed towards a non-transitory computer program product containing executable instruction which when executed by an evaluation unit of a user terminal device causes the functionality of the method of claim 1 to be implemented. The cited portion of the references used in the rejection of claim 1 recites the use of one or more computers to perform the functionality thus requiring the computer program product recited in claim 13. Therefore; claim 13 is rejected under the same rationale used in the rejection of claim 1.

As per claim 15, Kemler doesn’t specifically teaches The method of claim 1, further comprising monitoring a position of the first transportation vehicle relative to the first user terminal, wherein the light is emitted by the first user terminal in response to a determination that the first transportation vehicle is within a predefined spatial relationship relative to the first user terminal.
However, Ahn discloses The method of claim 1, further comprising monitoring a position of the first transportation vehicle relative to the first user terminal, wherein the light is emitted by the first user terminal in response to a determination that the first transportation vehicle is within a predefined spatial relationship relative to the first user terminal (Ahn, see at least [column 7, lines 36-59] where computing device 100 may include a server to exchange information (e.g positioning system information) computing device 210 can communication with computing devices 100 of vehicle 110 and provide tracking information to the user computing device. )

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Kemler such that it incorporates Ahn’s teaching of monitoring a position of the first transportation vehicle relative to the first user terminal because Ahn further teaches that the one or more server computing devices may track the locations of the vehicles. (see Ahn Column 7, lines 25-60)
As per claim 16, Kemler doesn’t specifically teaches The method of claim 10, further comprising monitoring a position of the first transportation vehicle relative to the first user terminal, wherein the light is emitted by the first user terminal in response to a determination that the first transportation vehicle is within a predefined spatial relationship relative to the first user terminal.
However, Ahn discloses The method of claim 10, further comprising monitoring a position of the first transportation vehicle relative to the first user terminal, wherein the light is emitted by the first user terminal in response to a determination that the first transportation vehicle is within a predefined spatial relationship relative to the first user terminal (Ahn, see at least [column 7, lines 36-59] where computing device 100 may include a server to exchange information (e.g positioning system information) computing device 210 can communication with computing devices 100 of vehicle 110 and provide tracking information to the user computing device. )

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Kemler such that it incorporates Ahn’s teaching of monitoring a position of the first transportation vehicle relative to the first user terminal because Ahn further teaches that the one or more server computing devices may track the locations of the vehicles. (see Ahn Column 7, lines 25-60)

As per claim 17, Kemler doesn’t specifically teaches The method of claim 11, further comprising monitoring a position of the first transportation vehicle relative to the first user terminal, wherein the light is emitted by the first user terminal in response to a determination that the first transportation vehicle is within a predefined spatial relationship relative to the first user terminal.
However, Ahn discloses The method of claim 11, further comprising monitoring a position of the first transportation vehicle relative to the first user terminal, wherein the light is emitted by the first user terminal in response to a determination that the first transportation vehicle is within a predefined spatial relationship relative to the first user terminal (Ahn, see at least [column 7, lines 36-59] where computing device 100 may include a server to exchange information (e.g positioning system information) computing device 210 can communication with computing devices 100 of vehicle 110 and provide tracking information to the user computing device. )

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Kemler such that it incorporates Ahn’s teaching of monitoring a position of the first transportation vehicle relative to the first user terminal because Ahn further teaches that the one or more server computing devices may track the locations of the vehicles. (see Ahn Column 7, lines 25-60)

As per claim 18, Kemler doesn’t specifically teaches The method of claim 13, further comprising monitoring a position of the first transportation vehicle relative to the first user terminal, wherein the light is emitted by the first user terminal in response to a determination that the first transportation vehicle is within a predefined spatial relationship relative to the first user terminal.
However, Ahn discloses The method of claim 13, further comprising monitoring a position of the first transportation vehicle relative to the first user terminal, wherein the light is emitted by the first user terminal in response to a determination that the first transportation vehicle is within a predefined spatial relationship relative to the first user terminal (Ahn, see at least [column 7, lines 36-59] where computing device 100 may include a server to exchange information (e.g positioning system information) computing device 210 can communication with computing devices 100 of vehicle 110 and provide tracking information to the user computing device. )

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Kemler such that it incorporates Ahn’s teaching of monitoring a position of the first transportation vehicle relative to the first user terminal because Ahn further teaches that the one or more server computing devices may track the locations of the vehicles. (see Ahn Column 7, lines 25-60)

Claims 4-5, and 11is rejected under 35 U.S.C. 103 as being unpatentable over Kemler (US Pat. No 9494938), in view of Ahn (US Pat. No 10665140), in further view of Ho (U.S Pub. No. 20170090480)

As per claim 4, Kemler teaches arranging determination of a position of the first user terminal (Kemler, see at least col 7, lines 51-54 “the client computing devices may also include components 228 and 238 for determining the position and orientation of client computing devices 220 and 230”);
	
Kemler specifically doesn’t disclose, and coding the determined first position in the wireless message transmitted to the server to define a starting location for a journey with the first transportation vehicle..
However, Ho discloses and coding the determined first position in the wireless message to define a starting location for a journey with the first transportation vehicle (Ho, see at least Figure 9, [0120] “With reference to an example of FIG. 9, a driver of one of the HV vehicles of the pool has located a notification which instructs the driver to drive to a meeting location in order to receive guidance for the autonomous vehicle 101 (910). For example, the human driven vehicle can be in progress, or alternatively, on the way to a pickup of the fare, when a notification 521 appears on a screen of a mobile computing device which the driver uses in connection with a transport arrangement service 10. The human driven vehicle can generate an alert, or otherwise communicate position information as it nears or reaches the meeting location (912).”);

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Kemler such that it incorporates Ho’s teaching of and coding the determined first position in the wireless message to define a starting location for a journey with the first transportation vehicle because Ho further teaches that obtaining the user terminal position data can be used to instruct the driver with information on how to drive to the desired meeting location. (see Ho [0118] - [0120])

As per claim 5, Kemler teaches further comprising: associating a destination with the first user terminal (Kemler, see at least col 8, lines 45-47 and col 7, lines 51-54 “The client devices can determine position of a client, and the user can be transported to a particular destination location based on a directed address. Therefore, the user terminal can be associated with a destination.”)
Kemler specifically doesn’t disclose and automatically approaching the destination as soon as it is determined that the user terminal is in the first transportation vehicle
However, Ho discloses and automatically approaching the destination as soon as it is determined that the first user terminal is located in the first transportation vehicle (Ho, see at least [0070] “The user can operate an application on their mobile computing device, in which can link the user and the pick up or drop off location of the user to the transport arrangement system.”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Kemler such that it incorporates Ho’s teaching of  automatically approaching the destination as soon as it is determined that the user terminal is in the first transportation vehicle because Ho further teaches that the user terminal can be associated with a destination and that when it is determined that the user is within the vehicle, can service a transport request to a destination. (see Ho Figure 9, element 920 and [0070]). 

As per claims 11, the claim is directed towards a transportation vehicle that has the functionality of claims 1 and 4-5. The cited portion of the references used in the rejection of claim 1 and 4-5 recites where the method is implemented on one or more transportation vehicles, confirming a vehicle to a user, and setting a position as a destination. Therefore; claim 11 is rejected under the same rationale used in the rejection of claim 1.

Claim 6 is rejected under 35 U.S.C. 103 as being unpaintable over Kemler (US Pat. No. 9494938).

As per claim 6, Kemler does not explicitly teach wherein the light emitted by the first user terminal is generated by a multiplicity of LEDs which have a linear and/or a non-rectilinear arrangement. 
 	 However, (Kemler see at least Figure 9, shows where the light is emitted using a smartphone.  It was well known at the time of applicant’s filing that smartphone displays could use active matrix LED or Active matrix LCD or organic light emitting diodes (OLED), which comprise LEDs in a rectilinear configuration.  It would been obvious to use any of the above screen technologies to provide the color information on the user terminal with the predictable results of providing color information.)


Claim 8 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kemler (US Pat. No 9494938), in view of Ahn (US Pat. No 10665140), in further view of Salter (U.S Pub. No. 20180154822). 

As per claim 8, Kemler teaches receiving, by the server a wireless message from a second user terminal  indicating a request for transportation (Kemler, see at least Figure 2 and col 6, lines 55-56 “Computing device 110 of vehicle 100 may also receive or transfer information to and from other computing devices.”);
in response to receipt of the second user terminal, assigning, by the server a second transportation vehicle to fulfill the request from the second user terminal (Kemler, see at least col 3, lines 52-54 “The request may be sent to a centralized dispatching system which selects or assigns a vehicle to the requesting user.”)
Kemler specifically doesn’t disclose, assigning, by the server, second color information, which differs from the first color information, to the second user terminal and to the assigned second transportation vehicle
However, Salter discloses assigning an item of second color information, which differs from the first color information, to the second user terminal and to the assigned second transportation vehicle (Salter, see at least [0058] - [0059] “different users of the vehicle 40 may have different preset illumination preferences.”);
And transmitting the second color information to the second user terminal and the assigned first transportation vehicle to cause emitting light by the second transportation vehicle and the second user terminal, the emitted light being of an identical color and defined based on the second color information. (Salter, see at least [0058] - [0059] “determine a new route from meeting location to destination.”)

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Kemler such that it incorporates Salter’s teaching of assigning an item of second color information, which differs from the first color information, to the second user terminal and to the assigned second transportation vehicle; and emitting light by the second transportation vehicle and the second user terminal, the identical color of which being defined based on the second color information, because Salter further teaches that different users may have different color information upon a route for a destination.(Salter, [0058]-[0059])

As per claim 9, Kemler teaches comparing respective position information relating to the first user terminal and the second user terminal and, in response to a predefined spatial relationship between the two user terminals (Kemler, see at least Figure 3 and col 7, lines 51-58 “the client computing devices may also include components 228 and 238 for determining the position and orientation of client computing devices 220 and 230. For example, these components may include a GPS receiver to determine the device's latitude, longitude and/or altitude as well as an accelerometer, gyroscope or another direction/speed detection device as described above with regard to positioning system 170.”)
Kemler specifically doesn’t disclose, and in response to a predefined spatial relationship between the first and second user terminals, selecting  the second color information which has a predefined  difference from the first color information.
However, Salter discloses selecting of second color information which has a predefined distance from the first color information (Salter, see at least [0041] “In a first example, the light assemblies 64 may include a plurality of light-emitting diodes (LEDs) (e.g., light sources). For example, the light assemblies 64 may include white, amber, red, green and/or blue LEDs. Each of the LEDs may be independently activated such that a plurality of colors, patterns, or intensities may be achieved.”)

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Kemler such that it incorporates Salter’s teaching of selecting an item of second color information which has a predefined distance from the first color information because Salter further teaches that light assemblies may be independently activated so that a plurality of colors can be achieved (see Salter [0041]).

Response to Arguments
Applicant’s arguments, filed 04/28/2022, with respect to the rejection(s) of claim(s) 1,10-12 and 13 under §103 have been fully considered and are persuasive inasmuch as they are directed toward the newly added claim limitations regarding (monitoring a position of the first transportation vehicle relative to the first user terminal).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection, necessitated by the amendment, is made in view of Ahn (US Pat. No 10665140).

Applicant’s arguments, filed 04/28/2022 are moot because they are directed toward the newly added claim limitations regarding (monitoring a position of the first transportation vehicle relative to the first user terminal).  The newly added claim limitations overcome the previous rejection.  However, upon further consideration, a new ground of rejection, necessitated by the amendment, is made in view of reference Ahn (US Pat. No 10665140).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANWAR MOHAMED whose telephone number is (571) 272-3562.  The examiner can normally be reached during the hours, 7:30 AM - 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANWAR MOHAMED/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661